Citation Nr: 1620716	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an initial increased disability rating in excess of 30 percent prior to June 13, 2013, and in excess of 50 percent from June 13, 2013, for posttraumatic stress disorder (PTSD) with major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 29, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, L.G.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and was subsequently transferred to the RO in St. Petersburg, Florida.

A videoconference hearing before the undersigned Veterans Law Judge was held in January 2016.  A transcript of the hearing has been associated with the claims file.

As a result of the evidence regarding the effect the Veteran's service-connected disabilities have had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claim includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU prior to April 29, 2013, is REMANDED to the agency or original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. Prior to June 13, 2013, the Veteran's PTSD and major depressive disorder have not been shown to have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships or other symptoms approximating such level of disability.

2. From June 13, 2013, to February 17, 2016, the Veteran's PTSD with secondary depression and history of anxiety reaction most nearly approximated occupational and social impairment with deficiencies in most areas.

3. From February 18, 2016, the Veteran's PTSD with major depressive disorder has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to June 13, 2013, the criteria for an initial rating in excess of 30 percent for PTSD and major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. From June 13, 2013, to February 17, 2016, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD and major depressive disorder have been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. From February 18, 2016, the criteria for an initial schedular evaluation of 100 percent for PTSD and major depressive disorder have been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this initial rating claim. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in September 2010 and April 2015.

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Initial Increased Disability Rating Claim

Service connection was established for PTSD with major depressive disorder in a July 2009 rating decision and a 30 percent disability rating was assigned, effective April 24, 2008, the date of claim.  In a January 2014 rating decision, the Veteran's evaluation for PTSD with major depressive disorder was increased to 50 percent disabling, effective June 13, 2013.  In this case, the Board finds a staged rating for the Veteran's service-connected PTSD with major depressive disorder is appropriate and each period will be discussed in turn below.

The Veteran's PTSD with major depressive disorder is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Pertinent to this case, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "DSM-5").  38 C.F.R. § 4.130.  DSM-IV, the version in effect prior to May 2013 contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 were assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 were assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 were assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 were assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

As to some of the factors that go into making credibility determinations, both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. "); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first address whether an evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected PTSD with major depressive disorder prior to June 13, 2013.

Turning to the evidence of record, in May 2008, the Veteran reported complaints of anger and anxiety issues associated with being falsely accused of a crime in 1996; symptoms of anxiety; panic attacks, especially around the police and sometimes while driving; depression; and insomnia.  The Veteran reported he was having difficulty in his marriage mainly due to his impotence problems.  He also stated that he had relationship difficulty with his son.  The Veteran also reported an inability to control his anger.  It was noted the Veteran had proper hygiene, maintained good eye contact and normal verbalization.  The Veteran's mood was tearful and anxious.  He was alert with normal orientation to time, place, person, and situation.  He had fair concentration with fair recent and remote memory.  The Veteran had no suicidal or homicidal ideation.  The GAF score was 55. 

In a joint statement from the Veteran's VA psychiatrist and Clinical Social Worker, dated October 2008, it was noted the Veteran had symptoms of intrusive thoughts related to being falsely accused of a crime during his military service, anhedonia, avoidant behaviors, sleep disturbances with nightmares, hypervigilant behaviors, irritability with anger outbursts, and feeling emotionally numb and distant and cut off from others.  These symptoms have caused clinically significant distress and impairment in his social and occupational functioning and as well as his interpersonal relationships.  

In June 2009, the Veteran underwent a VA mental health assessment where a mental status examination revealed the Veteran was alert, oriented, attentive, and appeared his stated age.  His mood and affect were anxious and depressed.  The Veteran's speech reflected his anxiety and there was no evidence of psychomotor agitation.  The Veteran's eye contact was good and he was cooperative and pleasant.  The Veteran's thought process was circumstantial and his thought content was devoid of current auditory or visual hallucinations.  He did not report these symptoms in the context of flashbacks and nightmares.  There was no evidence of delusional content.  He denied current thoughts of self-harm or others.  He denied suicidal ideation or history and the last time he was physically aggressive with someone was last year.  His memory was mildly to moderately impaired of immediate information.  He was fairly intact for recent and remote events.  The Veteran's intelligence was estimate to be in the average range and had fair insight into his current condition.  The GAF score was 53.

The VA examiner noted that the Veteran's anxiety was clearly a continuation from his military service trauma.  The Veteran also experienced intrusive thoughts of his trauma three to four times a week, nightmares twice a week, psychological and physiological reactivity to loud noises or weapons.  He reported that he has flashbacks two to three times a month and says he does not like to talk or think about his trauma.  He reported emotional detachment from others and decreased interest in activities.  He reported problems with irritability and concentration, exaggerated startle response to loud noises or unexpected approaches and a hypervigilant style.  He reported periods of tearfulness with depression with low energy, low motivation and fatigue, and decreased feeling of hope and worth.  The examiner noted the Veteran was moderately to considerably impaired in terms of his social adaptability and interaction with others.  In terms of his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner, this appeared to be moderately to considerably impaired. 

The Veteran was employed at the Department of Corrections as a substance abuse counselor and assessor but stated working was difficulty due to his symptoms of depression, problems with concentration, and irritability.  Regarding his relationships, he was married.  He had a poor relationships with one of his daughters but stated he has a better relationship with his older son and a good relationship with another son and daughter.  He stated he had a close relationship with his stepdaughters and his grandchildren. He has two close friends.  He has a hobby of model railroading and tries to read and watch television sports but has lost interest in hiking and a lot of the outdoor activities he used to do.  He attends church once a week. 

In September 2009, the Veteran stated that stress from his employment negatively impacted his sleep.  He stated that the stress was so bad he has had to stop himself from "going off" on several occasions.  He reported that outside of work, "things [were] pretty good."  He stated he was continuing to make a conscious effort to stay active and socialize with friends.  He was very happy with making amends with his oldest son and the direction that their relationship was taking.  

In February 2010, the Veteran stated his work continues to be problematic and seemed to escalate his symptoms at times.  He stated he has worked with the VA's Vocational Rehabilitation department.  He verbalized occasional trauma related nightmares and symptoms of hyperarousal.  He denied any suicidal and homicidal ideation. 

The Veteran underwent another mental health assessment in September 2010 where he was cooperative and his condition was intact.  The Veteran's hygiene and dress were within normal limits.  His speech had some mild pressure with increased volume and intensity.  He was at times anxious and agitated with discussing the past.  The Veteran appeared stressed and indicated anxiety and depression.  He was alert and oriented times four, and denied suicidal and homicidal ideation.  The Veteran had above average intelligence with intact memory.  His affect was full, rational, and coherent.  The Veteran's description of events was consistent, factful and believable.  He agreed to take prescription medication as part of his treatment. 

In November 2010, the Veteran reported he was sent home from his employment as he argued with a co-worker and suspended for a day.  He appeared sad and stated that November was a difficult month as his parents and a cousin passed in November.  He also stated his best friend was sick and in a nursing home.  He denied suicidal and homicidal ideation.

In January 2011, the Veteran admitted to having a bad attitude and missing days from work.  He stated he enjoyed his previous supervisor and was told by his current supervisor to ignore person giving him trouble.  He denied suicidal ideation intent or plans.  He admitted that he may have homicidal ideation at times but denied intent or plans. 

The Veteran was afforded a VA examination in April 2011 where he reported experiencing "a lot of flare-ups at work.  A lot of problems at work.  I have been sent home for conflicts with coworkers and supervisors."  He stated that he also has problems getting along with his children.  He said he was told he had short-patience and was angry.  He stated he had his wife were separated and he "pulled a gun on her multiple times."  He reported he had difficulty maintaining sleep and stated he awoke frequently.  He stated he stayed to himself and he did not like to be around a lot of people.  He did not like to interact with others but had one friend who lived next door.  He stated he has given up most of his activities.  He used to practice with the church choir but has given that up.  The Veteran stated he felt anxious, tense, and nervous.  He was still employed but had difficulty on the job.   

A mental status examination revealed the Veteran was alert and oriented to personal information and place.  His temporal orientation was normal and provided accurate history.  His insight was adequate, affect was blunted, response latencies were normal, demonstrated adequate attention and was not distractible.  His speech was spontaneous, fluent, grammatical, and free of paraphasias.  His immediate, recent, and remote memories were all within normal limits.  He was noted to be logical and goal directed.  He reported moderate dysphoria, crying weekly, difficulty maintaining sleep, anhedonia, feelings of hopelessness, social withdrawal, anger, and loss of libido.  He denied suicidal and homicidal ideation or plan.  There was no evidence of a disorder of thought process or content, he made good eye contact and there was no pressured speech, grandiosity, irritability, or restlessness noted.  The Veteran's GAF score was 50.

In August 2011, the Veteran reported symptoms of hyperarousal with hypervigilance; irritability; avoidance behaviors; or "anything related to the military," crowds, and stores; sleep disturbances; irritability; difficulty with trusting other people; and a tendency to isolate from other people.  

Later that month, the Veteran stated he denied suicidal and homicidal ideation.  He continued to take prescribed medication for his symptoms and stated it was difficult to continue his employment while taking his medications.  He stated he broke up with his girlfriend of three years just six weeks prior.  

In September 2011, the Veteran denied suicidal and homicidal ideation.  He reported feeling tired as he slept an average of two to three hours a night with frequent awakening due to nightmares about his military service.  

Considering the evidence as a whole, the Board concludes that the Veteran's PTSD with major depressive disorder does not warrant a rating in excess of the current 30 percent rating and a higher schedular rating is not warranted.

During the period of appeal, the Veteran's PTSD with major depressive disorder symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating. 

Here, based on the review of the relevant evidence, the Veteran does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating.  He also is not shown to manifest other symptoms of the severity, frequency and duration which approximate the criteria for a 50 percent or higher rating.

The Board notes that the VA treatment records reflect that the Veteran's symptoms primarily consisted of depressed mood, anxiety, chronic sleep impairment, and intrusive thoughts.  The Board acknowledges the Veteran's symptoms of difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work and a work-like setting.  However, there was no indication that the Veteran's PTSD with major depressive disorder symptoms moderately compromised his ability to sustain social and work relationships.  The VA examiner noted occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. Further, despite frequently spending time alone and separating from his partner, the Veteran was able to maintain a relationship with close friends.  He was alert and oriented; his thought process was intact and thought content was without psychotic material; there was no evidence of suicidal ideation; concentration, focus, and memory were adequate.  Although it was noted the Veteran had one report of homicidal ideation, there was no evidence of plan or intent.  In addition, there was no indication he was a danger to himself or others.  

Furthermore, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds the Veteran's GAF scores ranging from 50 to 55.  The DSM-IV identifies scores in the ranges of 51-60 as "moderate symptoms," which include flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, manifested in such ways as having few friends or conflicts with peers or co-workers. 

However, there is no objective medical or other persuasive evidence suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, or symptoms of similar severity, frequency and duration, as are characteristic of the next higher, 50 percent, rating. 

Under the circumstances of this case, the Board finds that the Veteran's PTSD with major depressive disorder symptomatology has not met or approximated the criteria for a 50 percent rating at any point prior to June 13, 2013.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

The next question is whether an evaluation in excess of 50 percent disabling is warranted for the Veteran's service-connected PTSD with major depressive disorder from June 13, 2013.

According to a June 2013 VA Disability Benefits Questionnaire (DBQ) the examining specialist diagnosed PTSD and depression, not otherwise specified.  The Veteran's level of occupational and social impairment was described as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally function satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms of the Veteran's PTSD and depression, not otherwise specified, included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty adapting to stressful circumstances, including work or a work-like setting. 

In a January 2014 DBQ, the diagnoses were listed as PTSD, depression, paranoid schizophrenia, adjustment disorder with depressive moods, panic attacks, insomnia, homicidal ideation and memory loss.  The Veteran's level of occupational and social impairment was described as deficient in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; persistent danger of hurting others.

Again, in a February 2016 DBQ, the diagnoses were the same as reported in the January 2014 DBQ.  The Veteran's level of occupational and social impairment was described as deficient in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; persistent danger of hurting others.  In addition, the Veteran had difficulty in understanding complex commands, irritable outbursts, paranoia, and homicidal ideation.  The Veteran was noted to be 100 percent, totally disabled from mental problems (PTSD).  He could not be successfully treated and treatment would be limited to symptom management.

It was also known that during this period, the Veteran was no longer employed.

Throughout the period from June 13, 2013, to February 17, 2016, the Veteran's PTSD with major depressive disorder was shown to have caused occupational and social impairment with deficiencies in most areas (including work ability, family relations, judgment, thinking, and mood).  The evidence of record reflects that this impairment was evidenced by symptoms such as homicidal ideation, frequent panic attacks, impaired impulse control (such as unprovoked irritability and outbursts), and difficulty in adapting to stressful circumstances (including a work-like setting, as he was unable to maintain any employment during these periods).  The Board finds that the requirements for a 70 percent rating are met or approximated.

Effective February 18, 2016, while the Veteran's PTSD and depression are shown to have resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, it was also noted that he was 100 percent disabled due to PTSD.  This level of impairment equates to a schedular 100 rating.  While the physician, in the February 2016 DBQ, presented somewhat inconsistent findings in this regard, the Board has resolved reasonable doubt in the Veteran's favor and assigns a 100 percent evaluation.  Such a finding is not inconsistent with the hearing testimony in January 2016.

Accordingly, the Board finds that a 70 percent rating (but no higher) for PTSD with major depressive disorder is warranted from June 13, 2016 to February 17, 2016, and a 100 percent is warranted from February 18, 2016.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  He is already in receipt of special monthly compensation under 38 U.S.C.A. §§ 1114, subsections (k) and (s).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the objective medical and lay evidence from the record supports that the Veteran's PTSD and major depressive disorder is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue than as assigned herein.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

The criteria for referral for extraschedular consideration have not been met.  From April 29, 2013, the Veteran has been in receipt of a 100 percent rating for prostate cancer.  A combined extraschedular rating would not be for consideration during the period beginning with the 100 percent rating.  Thus, referral for consideration of the assignment of a disability rating on an extraschedular basis based on the combined effects of service-connected disabilities is not warranted as of April 29, 2013.

However, prior to April 29, 2013, the Board notes that, in addition to the disability addressed above, the Veteran is in receipt of service connection for other disabilities.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  

Service connection is in effect for prostate cancer associated with chronic prostatitis with history of urethroplasty for stricture; PTSD with major depressive disorder; chronic prostatitis with history of urethroplasty for stricture; right 5th hammertoe, postoperative; left 5th hammertoe, postoperative; allergic rhinitis; chronic sinus condition; and erectile dysfunction.  

Under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Veteran has not identified any collective impact of service-connected disabilities.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific, rated disability prior to April 29, 2013.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The preponderance of evidence does not supports a rating in excess of 30 percent prior to June 13, 2013, but does support a rating of 70 percent (but not higher) from June 13, 2013, to February 17, 2016, and a rating of 100 percent from February 18, 2016, for the Veteran's PTSD.  The Board has resolved reasonable doubt in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2015).


ORDER

Prior to June 13, 2013, entitlement to an initial increased disability rating in excess of 30 percent for PTSD and major depressive disorder is denied.

An increased 70 percent initial rating, but no higher, for PTSD and major depressive disorder is granted for the period from June 13, 2013, to February 17, 2016, and is subject to the regulations governing payment of monetary awards.

An increased 100 percent initial rating  for PTSD and major depressive disorder is granted from February 18, 2016, and is subject to the regulations governing payment of monetary awards.


REMAND

The Veteran has raised the issue of TDIU.  As he has previously been assigned a 100 percent schedular evaluation for prostate cancer from April 29, 2013, only the period prior to that date is at issue.

The Veteran's complete employment history has not been clarified.  At the January 2016 hearing, he testified that he worked until 2013, but he also testified that he was enrolled in VA vocational rehabilitation and changed jobs as a result.  It is not clear whether he was unemployed prior to the change in jobs and during his period of receiving vocational rehabilitation services.  His VA vocational rehabilitation file is not a part of the record before the Board.

Further, he has not been notified of the evidence and information required to substantiate his claim or the basis for the grant of a TDIU.  

Based on the above, the Board finds that the issue of TDIU must be remanded for further development.  Accordingly, this issue is REMANDED to the AOJ for the following:

1.  The AOJ should issue notification to the Veteran regarding the issue of TDIU in accordance with the requirements of the Veterans Claims Assistance Act of 2000.  He should be provided an application form for TDIU and be asked to complete and return the form.

2.  The Veteran's VA vocational folder should be associated with the claims file for review by the Board.

3.  The AOJ should undertake any necessary development of the evidence required regarding the issue of entitlement to TDIU prior to April 29, 2013.

4.  Following completion of the above, the issue should be adjudicated.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case, which contains applicable law and regulation and a discussion of the pertinent evidence.  They should be provided an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


